Exhibit 4.1 CERTIFICATE OF AMENDMENT OF ARTICLES OF INCORPORATION The undersigned certify that: 1. They are the president and the secretary of Clyra Medical Technologies, Inc., California corporation number C3477029. 2. The Articles of Incorporation of this corporation are amended and restated as shown on attached Exhibit A . Exhibit A is hereby formally incorporated by reference as if fully set forth herein. 3. The foregoing amendment of Articles of Incorporation has been duly approved by the board of directors. 4. The foregoing amendment of Articles of Incorporation has been duly approved by the required vote of shareholders in accordance with Section 902, California Corporations Code. The total number of outstanding shares of the corporation is 9,495. The number of shares voting in favor of the amendment equaled or exceeded the vote required. The percentage vote required was more than 50%. 5. I further declare under penalty of perjury under the laws of the State of California that the matters set forth in this certificate are true and correct of my own knowledge. Date: December 30, 2015 /s/Dennis P. Calvert Dennis P. Calvert, Secretary /s/Steven V. Harrison Steven V. Harrison, President EXHIBIT A AMENDED AND RESTATED ARTICLES OF INCORPORATION
